



EMPLOYMENT AGREEMENT
THIS AGREEMENT (the “Agreement”) is made on July 16, 2017 by and between INTEGER
HOLDINGS CORPORATION, a Delaware corporation, with an office at 2595 Dallas
Parkway, Suite 310, Frisco, Texas 75034 (the “Corporation”), and Joseph W.
Dziedzic (the “Executive”).
Introductory Statement.
The Corporation desires to employ the Executive as President and Chief Executive
Officer of the Corporation and the Executive desires to accept such employment
upon the terms and conditions contained in this Agreement.
Therefore, in consideration of the mutual covenants and agreements contained in
this Agreement and to accomplish the objectives outlined above, the parties
agree as follows:
1.Certain Definitions
1.1    “Accrued Obligations” means (i) payment of the Executive’s base salary
through the Date of Termination to the extent not paid; (ii) payment of any
earned but unpaid short term cash incentive compensation for a prior period;
(iii) payment, in accordance with then-existing Corporation policy, of any
accrued vacation days not yet used; (iv) unreimbursed expenses which are
reimbursable pursuant to Section 6; and (v) other or additional benefits in
accordance with the employee benefit plans, programs, agreements and
arrangements of the Corporation and its Affiliates (excluding any such plans,
programs, agreements and arrangements providing for severance payments and/or
benefits).
1.2    An “Affiliate” of, or a Person “Affiliated” with, a specified Person,
means a Person that directly, or indirectly through one or more intermediaries,
controls or is controlled by, or is under common control with, the Person
specified.
1.3    “Board” means the Board of Directors of the Corporation.
1.4    “Cause” means (i) a material breach by the Executive of this Agreement or
any other written agreement between the Corporation and the Executive, (ii)
gross negligence or willful misconduct by the Executive in the performance of
his duties, (iii) dishonesty to the Corporation, (iv) a material violation of
the Corporation’s Code of Conduct or of any other policy of the Corporation, or
(v) the commission of a felony that results in a conviction in a court of law.
On and following a Change of Control, the cessation of employment of the
Executive shall not be deemed to be for Cause unless and until there shall have
been delivered to the Executive a copy of the resolution duly adopted by the
affirmative vote of not less than 3/4ths of the entire membership of the Board
at a meeting of the Board called and held for such purpose (after reasonable
notice is provided to the Executive and the Executive is given an opportunity,
together with counsel, to be heard before the Board), finding that, in the good
faith opinion of the Board, the Executive is guilty of the conduct described in
this Section, and specifying the particulars in detail.
1.5    “Change of Control” or “COC” means:
(a)    Any acquisition or series of acquisitions by any Person, other than (i)
the Corporation, (ii) any Subsidiary, (iii) any employee benefit plan of the
Corporation, or any Subsidiary, or (iv) any Person holding common shares of the
Corporation for or pursuant to the terms of such employee benefit plan, that
results in that Person becoming the beneficial owner (as defined in Rule 13d-3
under the Exchange Act), directly or indirectly, of securities of the
Corporation representing 20% or more of either the then outstanding shares of
the common stock of the Corporation (“Outstanding Corporation Common Stock”) or
the combined voting power of the Corporation’s then outstanding securities
entitled to then vote generally in the election of directors of the Corporation
(“Outstanding Corporation Voting Securities”), except that any such acquisition
of Outstanding Corporation Common Stock or Outstanding Corporation Voting
Securities will not constitute a Change of Control while such Person does not
exercise the voting power of its Outstanding Corporation Common Stock or
otherwise exercise control with respect to any matter concerning or affecting
the Corporation, or Outstanding Corporation Voting Securities, and promptly
sells, transfers, assigns or otherwise disposes of that number of shares of
Outstanding Corporation Common Stock necessary to reduce its beneficial
ownership (as defined in Rule 13d-3 under the Exchange Act) of the Outstanding
Corporation Common Stock or Outstanding Corporation Voting Securities to below
20%.
(b)    During any period not longer than 24 consecutive months, individuals who
at the beginning of such period constitute the Board cease to constitute at
least a majority of the Board, unless the election, or the nomination for
election by the Corporation’s stockholders, of each new Board member was
approved by a vote of at least 3/4ths of the Board members then still in office
who were Board members at the beginning of such period (including for these
purposes, new members whose election or nomination was so approved), unless such
new Board member’s initial assumption of office occurs as a result of an actual
or threatened election contest with respect to the election or removal of
directors or other actual or threatened solicitation of proxies or consents by
or on behalf of a Person other than the Board.
(c)    Approval by the stockholders of the Corporation of:
(1)
a dissolution or liquidation of the Corporation;

(2)
a sale of 50% or more of the assets of the Corporation, taken as a whole (with
the stock or other ownership interests of the Corporation in any of its
Subsidiaries constituting assets of the Corporation for this purpose) to a
Person that is not an Affiliate of the Corporation (for purposes of this
paragraph “sale” means any change of ownership); or

(3)
an agreement to merge or consolidate or otherwise reorganize, with or into one
or more Persons that are not Affiliates of the Corporation, as a result of which
less than 50% of the outstanding voting securities of the surviving or resulting
entity immediately after any such merger, consolidation or reorganization are,
or will be, owned, directly or indirectly, by stockholders of the Corporation
immediately before such merger, consolidation or reorganization in substantially
the same proportions as immediately prior to such merger (assuming for purposes
of such determination that there is no change in the record ownership of the
Corporation’s securities from the record date for such approval until such
merger, consolidation or reorganization and that such record owners hold no
securities of the other parties to such merger, consolidation or
reorganization), but including in such determination any securities of the other
parties to such merger, consolidation or reorganization held by Affiliates of
the Corporation.

Notwithstanding the foregoing, and only to the extent necessary to comply with
Section 409A, a “Change of Control” will have occurred only if, in addition to
the requirements set above, the event constitutes a change in the ownership or
effective control of the Corporation, or in the ownership of a substantial
portion of the assets of the Corporation, within the meaning of guidance issued
by the Secretary of the Treasury under Section 409A of the Code.
1.6    “COC Protection Period” means, in the event that a COC occurs during the
Term, the period commencing on the date of a Change of Control and ending two
years following the Change of Control.
1.7    “Code” means the Internal Revenue Code of 1986, as amended.
1.8    “Date of Termination” means the date that the Executive is deemed to
incur a Termination of Employment with the Corporation.
1.9    “Good Reason” means: (i) a material reduction in the Executive’s
authority, duties, or responsibilities under the Agreement (which would include,
but not be limited to, requiring the Executive to report to a corporate officer
instead of directly to the Board or, on and after a Change of Control, to any
person or party other than the board of directors or equivalent governing body
of the ultimate parent company following the Change of Control ); (ii) a
material reduction in the Executive’s base salary; (iii) a material reduction in
the target or maximum amount of short term incentive compensation or long-term
incentive for any fiscal year following 2018 from the levels set forth in
Appendix A, (iv) a material change in the geographic location of the
headquarters of the Corporation at which the Executive must perform his duties;
(v) the Corporation’s material breach of the terms of this Agreement; or (vi)
the Corporation’s provision of written notice of non-renewal of this Agreement
(each of subclauses (i)-(vi) being a “Reduction Event”). With respect to a
Reduction Event, “Good Reason” shall not be deemed to exist unless: (A) the
Executive has provided a Notice of Termination to the Corporation of the
existence of one or more Reduction Events within 90 days after the initial
occurrence of such Reduction Event; (B) such Reduction Event is not cured by the
Corporation within 30 days after receipt of such notice; and (C) the Executive’s
Date of Termination is within 90 days of giving the Notice of Termination to the
Corporation.
1.10    “Permanently Disabled.” For purposes of this Agreement, the Executive
will be “permanently disabled” or have a “permanent disability” if he is
determined to be permanently disabled for purposes of any disability insurance
policy maintained by the Corporation that covers the Executive. If the
Corporation maintains no such policy, the Executive will be “permanently
disabled” if he has a disability because of which the Executive is physically or
mentally unable to substantially perform his regular duties as President or CEO
for a sufficiently long period of time such that the business of the Corporation
would be materially adversely affected. Any question as to the existence, extent
or potentiality of disability of the Executive upon which the Executive and the
Corporation cannot agree will be determined by a qualified independent physician
jointly selected by the Executive and the Corporation (or if the Executive is
unable to make such a selection, it will be made by an adult member of his
immediate family). The determination of the physician, made in writing to the
Corporation and to the Executive, will be final and conclusive for all purposes
of this Agreement. Notwithstanding the foregoing, and only to the extent
necessary to comply with Section 409A of the Code, Executive will have suffered
a “Permanent Disability” only if, in addition to the requirements set above, it
represents a disability within the meaning of guidance issued by the Secretary
of the Treasury under Section 409A of the Code.
1.11    “Person” has the meaning given that term in Sections 13(d) and 14(d) of
the Securities Exchange Act of 1934, as amended (the “Exchange Act”) but
excluding any Person described in and satisfying the conditions of Rule
13d-1(b)(1) of Section 13.
1.12    “Specified Employee” means an employee who is a “specified employee,” as
defined in Section 409A of the Code on the date of his Termination of
Employment.
1.13    “Subsidiary” means any corporation, limited liability company,
partnership or other entity that is an Affiliate of the Corporation.
1.14    “Termination of Employment,” “Separation from Service” and terms of
similar import mean a “separation from service” within the meaning of Section
409A(a)(2)(A)(i) of the Code.
2.    Term of Employment.
Subject to the provisions of this Section, the period of employment of the
Executive governed under the terms of this Agreement will begin on July 17, 2017
(the “Effective Date”) and continue until July 16, 2020 (the “Initial Term”).
The Initial Term shall be renewed automatically for periods of one year (each,
an “Extended Term”) commencing at the third anniversary of the Effective Date
and each subsequent anniversary thereof, unless written notice of non-renewal is
given by either party to the other not less than 90 days prior to the end of the
Initial Term or any Extended Term. As used herein, “Term” shall include the
Initial Term and any Extended Term, but the Term shall end upon any termination
of the Executive’s employment with the Corporation as provided herein.
Notwithstanding the foregoing:
The Executive’s employment will automatically terminate upon the death or
Permanent Disability of the Executive. The foregoing is subject to the duty of
the Corporation to provide reasonable accommodation under the Americans with
Disabilities Act.
The Corporation may, at its sole option, terminate the Executive’s employment at
any time and for any reason, including with or without Cause, by delivering
written notice to the Executive.
The Executive, at his sole option, may terminate his employment, with or without
Good Reason, by providing written notice to the Corporation at least 30 days
prior to the effective date of the termination of employment specified in the
notice.
Any notice of Termination of Employment given by a party shall be communicated
by a “Notice of Termination” to the other party and must specify the particular
termination provision of this Agreement relied upon by the party and must set
forth in reasonable detail the facts and circumstances that provide a basis for
the termination. The failure by the Executive or the Corporation to set forth in
the Notice of Termination any fact or circumstances that contributes to a
showing of Good Reason or Cause, as the case may be, shall not waive any right
of the Executive or the Corporation or preclude the Executive or the Corporation
from asserting such fact or circumstance in enforcing the Executive’s or the
Corporation’s rights.
3.    Employment; Duties.
The Corporation does hereby employ the Executive, and the Executive does hereby
accept employment by the Corporation, as President and Chief Executive Officer
(“CEO”) of the Corporation. As an executive officer of the Corporation, the
Executive will perform his duties and discharge his responsibilities in
accordance with the by-laws of the Corporation and as the Board from time to
time reasonably directs, recognizing the nature and scope of the Executive’s
employment. The Executive will perform his duties primarily from the
Corporation’s headquarters in Frisco, Texas, provided that the Executive will be
available and will travel to other locations from time-to-time as is necessary
to perform his duties.
The Executive agrees to perform his duties and discharge his responsibilities in
a faithful manner and to the best of his ability. The Executive agrees to devote
his full business time and attention to the supervision and conduct of the
business and affairs of the Corporation and to faithfully and to the best of his
ability promote the interests of the Corporation. The Executive further agrees
that he will engage in no outside business concerns or activities, and will not
accept other gainful employment, without the Corporation’s prior written
consent. The Corporation hereby acknowledges and consents to the Executive
continuing to serve on any boards of directors on which he currently serves, and
on the boards of other nonprofit or charitable organizations, provided that the
Executive agrees not to serve concurrently on the board of directors of more
than one publicly held corporation during the term of the Agreement. The
Executive also may deliver lectures, fulfill speaking engagements or teach at
educational institutions and manage personal investments, so long as these
activities do not significantly interfere with the performance of the
Executive’s responsibilities as an employee of the Corporation in accordance
with this Agreement. It is expressly understood and agreed that, to the extent
that any such activities have been conducted by the Executive prior to the
Effective Date, the continued conduct of these activities (or the conduct of
activities similar in nature and scope) subsequent to the Effective Date shall
not thereafter be deemed to interfere with the performance of the Executive’s
responsibilities to the Corporation.
The Executive represents and warrants to the Corporation that the Executive’s
employment and performance of the duties contemplated under this Agreement will
not, to his knowledge, be in violation of any non-competition or confidentiality
agreements to which the Executive is a party or is bound.
4.    Compensation and Other Benefits.
During the Term, the Executive shall be entitled to the following:
4.1    Base Salary. During the term of the Executive’s employment under this
Agreement, the Executive will receive a base salary at the rate of $850,000 per
year, payable in accordance with the Corporation’s regular payroll practices.
The Compensation and Organization Committee of the Board (the “Compensation
Committee”), with the concurrence of the Board, will in good faith review the
performance and salary of the Executive on an annual basis, and will consider
appropriate increases in his base salary based on individual performance, the
value of the Executive to the Corporation, pay practices for comparable
performance in the industry, and the successful achievement of agreed upon
operating objectives. The review will be made as soon as practicable after the
audited financial statements of the Corporation for the past year are available,
and any salary increase authorized by the Compensation Committee will be
effective at the time specified by the Compensation Committee.
4.2    Incentive Awards. Executive shall be entitled to participate in
cash-based and stock-based incentive award programs and equity plans for
executives as in effect during the Term of the Agreement. Incentive and
equity-based plans applicable to the Executive in effect as of the Effective
Date, and the target incentive awards thereunder applicable to the Executive as
of the Effective Date, are listed in Appendix A to this Agreement. Any amount
payable under this Agreement that is subject to recovery under any applicable
law, government regulation or rule or listing standard of any stock exchange,
will be subject to such deductions and clawback as may be required to be made
pursuant to such applicable law, government regulation or rule or listing
standard of any stock exchange (or any policy adopted by the Corporation
consistent with any such applicable law, government regulation or rule or
listing standard of any stock exchange).
4.3    Health, Medical, Savings and Retirement Plans. The Executive will be
entitled to participate in the Corporation’s health and medical benefit plans,
any profit sharing and retirement plans, and any insurance policies or programs
from time to time generally offered to all or substantially all executive
employees who are employed by the Corporation. These plans, policies and
programs are subject to change at the sole discretion of the Corporation.
4.4    Other Benefits. The Executive will also receive all benefits provided for
the executive officers of the Corporation that may be authorized from time to
time by the Board in its sole discretion. Benefits provided under this Section
include, but are not limited to, the following:
(a)    Life Insurance. Throughout the term of this Agreement, the Corporation
will provide and maintain, at the Corporation’s sole expense, term life
insurance with a total face value of not less than $5,000,000 on the life of the
Executive (the “Target Face Amount”); provided that, if it is determined that
the Executive is insurable at a higher cost than a healthy individual of like
age, the face amount of such insurance coverage will be reduced to the maximum
face amount of coverage that may be obtained for the cost of coverage of the
Target Face Amount for such healthy individual.  The death beneficiary with
respect to the life insurance will be the person or entity designated by the
Executive in his sole discretion. This amount includes (and is not in addition
to) any insurance that may be provided generally to executive officers. The
Executive will be entitled, at his discretion and expense, to exercise any
conversion rights available under the policy.
(b)    Paid Time Off. The Executive will receive 20 days of paid time off each
calendar year, to be used at such times as agreed upon by the Corporation. Any
unused paid time off for a calendar year will not rollover to a following
calendar year.
(c)    Disability. The Executive will be eligible to participate in the
executive class long term disability program available to executives of the
Corporation.
(d)    Executive Physical Exam. The Corporation will provide to the Executive,
at the Corporation’s sole expense, an annual comprehensive physical exam, as
provided under the Corporation’s Key Management Physical Examination Program.
(e)    Financial Planning Assistance. The Executive will be eligible to
participate in the Corporation’s program to provide assistance with estate
planning matters.
Except with respect to the benefits described in Subsections (a) and (b), these
plans, policies and programs are subject to change at the sole discretion of the
Corporation.
4.5    Withholding. The Corporation will deduct or withhold from salary
payments, and from all other payments made to the Executive pursuant to this
Agreement, all amounts that may be required to be deducted or withheld under any
applicable law now in effect or that may become effective during the term of the
Agreement (including, but not limited to, Social Security contributions and
income tax withholdings).
5.    Special Equity Grant and Relocation.
5.1    Inducement Equity Grant. On the Effective Date, the Executive will
receive a one-time special equity grant having an aggregate value of $2,000,000
consisting of (1) $1,000,000 in value of restricted stock units that will vest
in three equal installments on the last day of each fiscal year beginning with
fiscal year 2017, and (2) $1,000,000 in Black-Scholes value (determined in a
manner consistent with Note 11 of the Corporation’s Form 10-K in respect of the
Corporation’s 2016 fiscal year) of non-qualified stock options (“NQSO”) that
will have an exercise price fixed at the closing price per share of the
Corporation’s common stock on the New York Stock Exchange on the close of
business on the Effective Date. The NQSOs will vest and become exercisable in
three equal installments on the last day of each fiscal year beginning with
fiscal year 2017.
5.2    Relocation. The Executive will be eligible to participate in the
Corporation’s relocation program following the Effective Date.
6.    Reimbursement for Expenses.
The Corporation will reimburse the Executive for expenses that the Executive may
from time to time reasonably incur on behalf of, and at the request of, the
Corporation in the performance of his responsibilities and duties under this
Agreement, provided that the Executive shall be required to account to the
Corporation for such expenses in the manner prescribed by the Corporation and
the Executive is expected to exercise reasonable and prudent expense control
practices that are subject to audit by a designated representative of the
Compensation Committee.
7.    Death or Permanent Disability of Executive.
7.1    Permanent Disability. If the Executive’s employment is terminated by the
Corporation on account of the Executive’s Permanent Disability during the Term,
the Corporation will provide the following compensation and benefits to the
Executive:
(a)    Accrued Obligations. Payment of the Accrued Obligations within 30 days of
the Date of Termination.
(b)    Salary. A lump sum payment, within 30 days of the Date of Termination, in
an amount equal to the Executive’s annual base salary in effect under Section
4.1 on the Date of Termination.
(c)    Health and Medical Benefits. The Corporation will make a lump sum payment
to Executive, within 30 days of the Date of Termination, in an amount equal to
the Corporation’s contributions for 12 months towards health and medical
benefits for the Executive (and any covered spouse or dependent of the
Executive). Notwithstanding the foregoing, in accordance with Part 6 of Title I
of ERISA, the Executive and the Executive’s qualified beneficiaries will be
eligible to elect COBRA continuation coverage in the Corporation’s group health
plans in connection with the Executive’s Termination of Employment from the
Corporation.
(d)    Equity Awards/Stock Options/Corporation Stock.
(1)
All stock options, restricted stock, restricted stock units and/or other
equity-based awards granted to the Executive which vest based on the passage of
time which have not yet vested on the date the Executive is terminated on
account of Executive’s Permanent Disability, will become fully vested on the
Date of Termination.

(2)
All stock options, restricted stock, restricted stock units and/or other
equity-based awards granted to the Executive which vest based on achievement of
performance metrics with respect to which the Executive has not yet vested on
the date Executive is terminated on account of Executive’s Permanent Disability
will continue in effect and will become vested to the extent provided for in the
plan or award agreement under which such awards are granted.

7.2    Death. If the Executive dies during the Term, this Agreement shall
automatically terminate and the Corporation will pay to the Executive’s spouse,
if surviving, or legal representatives the following compensation and benefits:
(a)    Accrued Obligations. Payment of the Accrued Obligations within 30 days of
the Executive’s death.
(b)    Salary. A lump sum payment, within 30 days of Executive’s death, in an
amount equal to the Executive’s annual base salary in effect under Section 4.1
on the date of his death.
(c)    Health and Medical Benefits. A lump sum payment, within 30 days of
Executive’s death, in an amount equal to the Corporation’s contributions for 12
months towards health and medical benefits for any covered spouse or dependent
of Executive at the contribution rate then in effect on the date of Executive’s
death. Notwithstanding the foregoing, in accordance with Part 6 of Title I of
ERISA, the Executive’s qualified beneficiaries will be eligible to elect COBRA
continuation coverage in the Corporation’s group health plans in connection with
the Executive’s death.
(d)    Equity Awards/Stock Options/Corporation Stock.
(1)
All stock options, restricted stock, restricted stock units and/or other
equity-based awards granted to the Executive which vest based on the passage of
time which have not yet vested on the date of the Executive’s death, will become
fully vested on the date of the Executive’s death.

(2)
All stock options, restricted stock, restricted stock units and/or other
equity-based awards granted to the Executive which vest based on achievement of
performance metrics with respect to which the Executive has not yet vested on
the date of Executive’s death will continue in effect and will become vested to
the extent provided for in the plan or award agreement under which such awards
are granted.

8.    Termination of Employment.
8.1    Termination other than for Cause/Good Reason. If the Corporation
terminates the Executive’s employment other than for Permanent Disability, death
or Cause, or the Executive terminates his employment for Good Reason, the
Corporation will provide the Executive with the following payments and benefits:
(a)    Accrued Obligations. Payment of the Accrued Obligations within 30 days of
the Date of Termination.
(b)    Severance. Unless provided otherwise in Section 8.1(d) below, a lump sum
payment, within 30 days of the Date of Termination, in an amount equal to 200%
of the Executive’s annual base salary in effect at the time of termination.     
(c)    Equity Awards/Options/Corporation Stock.
(1)
All stock options, restricted stock, restricted stock units and/or other
equity-based awards granted to the Executive which vest based on the passage of
time and which have not yet vested on the Date of Termination will become fully
vested on the Date of Termination.

(2)
With respect to all stock options, restricted stock, restricted stock units
and/or other equity-based awards granted to the Executive which vest based on
achievement of performance metrics with respect to which the Executive has not
yet vested on the Date of Termination, they will continue in effect, and be
eligible for vesting after such Termination of Employment based on the
achievement of the performance metrics to the extent (if any) that the plan or
award agreement under which such awards so provides and provided that, for any
such awards that do vest after such termination, the Executive shall be entitled
only to the Pro-Rata Performance Amount. As used in this Agreement, the
“Pro-Rata Performance Amount” shall be equal to the sum of: (i) (A) the number
of options or restricted shares (or other equity awards) which vest on the
subsequent achievement of the performance metric for the performance period
ending in the calendar year in which the Date of Termination occurs, multiplied
by: (B) a fraction, the numerator of which is equal to the number of full and
partial calendar months which have elapsed in such performance period through
the Date of Termination, and the denominator of which is thirty-six (36); and
(ii) (A) the number of options or restricted shares (or other equity awards)
which vest on the subsequent achievement of the performance metric for the
performance period ending in the calendar year following the calendar year in
which the Date of Termination occurs, multiplied by: (B) a fraction, the
numerator of which is equal to the number of full and partial calendar months
which have elapsed in such performance period through the Date of Termination,
and the denominator of which is thirty-six (36); and (iii)(A) the number of
options or restricted shares (or other equity awards) which vest on the
subsequent achievement of the performance metric for the performance period
ending in the second calendar year following the calendar year in which the Date
of Termination occurs, multiplied by: (B) a fraction, the numerator of which is
equal to number of full and partial calendar months which have elapsed in such
performance period through the Date of Termination, and the denominator of which
is thirty-six (36). If the performance period with respect to an award is a
period other than thirty-six (36) months, the calculation of the Pro-Rata
Performance Amount will be calculated in a manner similar to the above with the
denominator being the number of months in the performance period.

(3)
For the purposes of clause (2) above, a partial calendar month shall be taken
into account as a fraction of a month, the numerator of which is equal to the
number of days which have elapsed in such calendar month through the Date of
Termination, and the denominator of which is the total number of days in such
calendar month. The Corporation shall notify the Executive of the number of
options or restricted shares (or other equity awards) which vested at such time
as awards for the plan year are generally determined to executives who are
actively employed by the Corporation.

(d)    COC Severance Benefits. If during a COC Protection Period, the
Corporation terminates the Executive’s employment for reasons other than
Permanent Disability, death or Cause, or the Executive terminates his employment
for Good Reason, the Executive shall be entitled to the following benefits in
lieu of those set forth in Sections 8.1(b) and 8.1(c) above:
(1)
A lump sum payment, within 30 days of the Date of Termination, in an amount
equal to 200% of the sum of (i) the Executive’s annual base salary in effect at
the time of termination plus (ii) the greater of (A) the targeted annual bonus
payable to the Executive pursuant to the Corporation’s short-term incentive
compensation plan arrangement for the fiscal year in which the Date of
Termination occurs or, under any other annual bonus or incentive plan or program
in effect at the time, assuming 100% achievement of the Corporation performance
factor and, if applicable, 100% achievement of the Executive’s personal
performance factor, or (B) the average annualized (for any fiscal year
consisting of less than 12 full months or with respect to which the Executive
has been employed by the Corporation for less than 12 full months) short-term
incentive compensation paid for the three fiscal years immediately preceding the
fiscal year in which the Change of Control occurs (or such lesser number of
fiscal years in which the Executive was employed).

(2)
If, in the calendar year immediately preceding the Date of Termination, the
Executive had relocated the Executive’s primary residence from one location (the
“Point of Origin”) to its location at the Date of Termination at the request of
the Corporation, then the Corporation shall reimburse the Executive in cash
within 14 days following receipt of substantiating written receipts for any
relocation expenses actually incurred in the 12 months immediately following the
Date of Termination by the Executive in moving the Executive’s primary residence
to any location, to the extent such expenses do not exceed the cost of
relocating the Executive’s primary residence to the Point of Origin. The cost of
relocating the Executive’s primary residence to the Point of Origin shall be
determined by averaging estimates obtained by the Corporation in writing from
three reputable moving companies, selected by the Corporation in good faith. It
shall be the obligation of the Executive to notify the Corporation in advance of
any such relocation so that such estimates may be obtained.

(3)
A separate lump sum payment, within 30 days of the Date of Termination, of a
supplemental retirement benefit equal to two times the Corporation’s total
contributions in respect of the Executive to its profit sharing and retirement
plans or any other similar plans in effect at the time (the "Retirement Plans"),
for the year preceding the Date of Termination. This payment will be made in
cash and will not eliminate the obligation of the Corporation to make all
scheduled contributions in respect of the Executive to the Retirement Plans.

(4)
A separate lump sum payment, within 30 days of the Date of Termination, equal to
the product of (x) 110 percent of the monthly premium (or the equivalent cost of
coverage for self-insured benefits) for medical and prescription drug coverage
for the most recent complete month of medical and prescription drug coverage for
Executive, Executive’s spouse (if any) and dependent children who were covered
under the Corporation’s medical and prescription drug plans immediately prior to
Termination of Employment and (y) twenty-four (24).

(5)
The Corporation shall pay the Executive up to $25,000 for executive outplacement
services utilized by the Executive; provided however, that such expenses shall
be paid or reimbursed to the Executive by the Corporation on a regular, periodic
basis no later than 30 days after presentation by the Executive of a statement
or statements, up to a maximum of $15,000 in the first year (and up to a maximum
of $10,000 in the second year) following the year in which the Executive has a
Termination of Employment, and further provided that the Executive presents such
statement(s) no later than 30 days prior to the end of the Executive's taxable
year following the year in which such expenses were incurred.

(6)
Except as provided otherwise under any specific equity award grant agreement,
all outstanding stock options, stock appreciation rights (SARs), restricted
stock, restricted stock units and other similar incentive awards held by the
Executive pursuant to any Corporation stock option, SAR and stock incentive
plans shall immediately become vested, exercisable, and freely transferable, as
the case may be, as to all or any part of the shares or awards covered by those
plans, with the Executive being able to exercise (if applicable) his or her
stock options, SARs or other awards within a period of 12 months following the
Date of Termination or such longer period as may be permitted under the plans
and the Executive’s stock option, SAR or other award agreements. Notwithstanding
the foregoing, (i) no option or SAR shall be exercisable after the expiration of
its term, and (ii) if it is determined that the extension of the right to
exercise an option or SAR for a given period of time would violate Section 409A
of the Code, the exercise period for the affected options or SARs will be
extended only for the maximum period that would not be deemed an extension of a
stock right under Section 409A of the Code and related guidance.

(7)
If, as of the Date of Termination, the annual Integer Long Term Incentive Plan
award or any similar long term incentive plan in effect at the time scheduled
for the year of termination has not yet been awarded, the total value of the
prior year's annual Integer Long Term Incentive Plan award or any similar long
term incentive plan in effect at the time scheduled for the year of termination
will be converted to a cash payment to be made within 30 days of Date of
Termination.

(8)
A separate lump sum payment, within 30 days of the Date of Termination, equal to
the product of (A) the short-term incentive compensation paid (and annualized
for any fiscal year consisting of less than 12 full months or for which the
Executive has been employed for less than 12 full months) to the Executive for
the most recently completed fiscal year during the Term, and (B) a fraction, the
numerator of which is the number of days in the current fiscal year through the
Date of Termination, and the denominator of which is 365.

8.2    General Release and Waiver. The Executive’s receipt of any consideration
under this Agreement pursuant to Sections 7 or 8, other than the Accrued
Obligations, is expressly conditioned on his execution and non-revocation of a
separation agreement acceptable to the Corporation to be provided to the
Executive at the time of separation that contains reasonable and customary
provisions, consistent with past practice, including a general release and
waiver of claims against the Corporation and its Affiliates and other related
parties in respect of his employment, other than those arising under this
Agreement or under the terms of the Corporation’s charter and bylaws respecting
indemnification; provided, however, that if a payment represents deferred
compensation under Code Section 409A, and the period in which the Executive is
required to execute, submit and not revoke a release of claims against the
Corporation begins in a first taxable year and ends in a second taxable year,
any payment to which the Executive would be entitled hereunder will be paid in
the second taxable year, but no later than the end of the payment period
specified in the separation agreement.


8.1    Termination for Cause.
If the Corporation terminates the Executive for Cause, (1) the Corporation will
pay the Executive the Accrued Obligations within 30 days of the Date of
Termination, and (2) any and all stock options, stock appreciation rights
(“SARs”), restricted stock, and other incentive and equity-based awards granted
to the Executive in which he is not yet vested on the Date of Termination will
be forfeited and canceled. Notwithstanding the previous sentence, all
outstanding stock options and SARs awarded under any plan or agreement, whether
vested or unvested, will expire as of the commencement of business on the date
of the Executive’s termination for Cause.


8.2    Termination Without Good Reason.
If the Executive’s voluntarily terminates his employment absent Good Reason, (1)
the Corporation will pay the Executive the Accrued Obligations within 30 days of
the Date of Termination, and (2) any and all stock options, restricted stock and
other incentive and equity-based awards granted to the Executive in which the
Executive is not vested on the date of termination will be forfeited and
canceled.
8.3    Treatment of Equity Awards.
The Corporation will take such action as is necessary to ensure that the equity
award grant agreements reflecting stock options, stock appreciation rights
(SARs), restricted stock, restricted stock units and other similar incentive
awards held by the Executive at any time do not contain provisions which
supersede those contained in Sections 7 and 8 of this Agreement except to the
extent more favorable to the Executive.


9.    Confidentiality.
(a)    The Executive must not, except as required in the performance of his
duties under this Agreement, divulge to any person, at any time during or after
the Term of his employment with the Corporation, any trade secret of the
Corporation, any privileged or confidential information gained as a result of
his employment with the Corporation, or any document, writing or other tangible
item containing or relating to any such trade secret or privileged or
confidential information.
(b)    The Executive shall hold in a fiduciary capacity for the benefit of the
Corporation all secret or confidential information, knowledge or data relating
to the Corporation and its respective businesses, which shall have been obtained
by the Executive during the Executive’s employment by the Corporation and which
shall not be or become public knowledge (other than by acts by the Executive or
representatives of the Executive in violation of this Agreement). After
termination of the Executive’s employment with the Corporation, the Executive
shall not, without prior written consent of the Corporation, communicate or
divulge any such information, knowledge or data to anyone other than the
Corporation and those designated by it. In addition, to the extent that the
Executive is a party to any other agreement relating to non-competition,
confidential information, inventions or similar matters with the Corporation,
the Executive shall continue to comply with the provisions of such agreements.
In addition to the obligations under this Section, the Executive shall execute
any documents relating to the subject of this section as required generally by
the Corporation of its executive officers, and such documents already executed
or executed after the effective date of this Agreement shall thereby become part
of this Agreement. Nothing in this Agreement shall be construed as modifying any
provisions of such agreements or documents. In the case of any inconsistency
between such agreements and documents and this Agreement, the broader provision
shall prevail.
(c)    Notice of Immunity Under the Economic Espionage Act of 1996, as amended
by the Defend Trade Secrets Act of 2016 ("DTSA"). Notwithstanding any other
language to the contrary contained in this Agreement, the Executive and the
Corporation acknowledge that:
(1)
The Executive will not be held criminally or civilly liable under any federal or
state trade secret law for any disclosure of a trade secret that: (A) is made
(i) in confidence to a federal, state, or local government official, either
directly or indirectly, or to an attorney; and (ii) solely for the purpose of
reporting or investigating a suspected violation of law; or (B) is made in a
complaint or other document filed under seal in a lawsuit or other proceeding.

(2)
If the Executive files a lawsuit for retaliation by the Corporation for
reporting a suspected violation of law, he may disclose the Corporation’s trade
secrets to his attorney and use the trade secret information in the court
proceeding but only if he: (A) files any document containing trade secrets under
seal; and (B) does not disclose trade secrets, except pursuant to court order.

(d)    Notwithstanding any other language to the contrary contained in this
Agreement, nothing in this Agreement shall prevent the Executive from exercising
any legally protected whistleblower rights (including pursuant to Rule 21F under
the Securities Exchange Act of 1934).
10.    Non-Competition
10.1    During the Term and for a period of 24 months after the later of (a) the
Date of Termination or (b) the end of the last pay period in respect of which
the Executive receives any compensation or other annual incentive pursuant to
the Agreement, the Executive agrees that he will not directly or indirectly, for
his own account or as agent, employee, officer, director, trustee, consultant or
shareholder of any person (except for a one percent interest or less in any
publicly traded corporation) or a member of any firm or otherwise, anywhere in
the sales territory of the Corporation engage or attempt to engage in any
business activity that is the same as, substantially similar to, or directly
competitive with the business of the Corporation as conducted by it during the
term of this Agreement, or substantially similar to or directly competitive with
the related business activities of the ten largest customers of the Corporation,
ranked by gross sales, at the time of the termination of the Agreement.
10.2    During the term of this Agreement and for a period of 24 months from the
Date of Termination, the Executive agrees that he will not, directly or
indirectly, for his own account or as agent, employee, officer, director,
trustee, consultant or shareholder of any person, or member of any firm or
otherwise, employ or solicit the employment of any person employed by the
Corporation within 24 months prior to the Date of Termination, provided that
this Section 10.2 shall not apply on and following a Change of Control.
11.    Rights to Discoveries.
The Executive agrees that all ideas, inventions (whether patentable or
unpatentable), trademarks and other developments or improvements conceived,
developed or acquired by the Executive, whether or not during working hours, at
the premises of the Corporation or elsewhere, alone or with others, that are
within the scope of the Corporation’s business operations or that relate to any
work or projects of the Corporation, are the sole and exclusive property of the
Corporation. The Executive agrees to disclose promptly and fully to the
Corporation all such ideas, inventions, trademarks or other developments and, at
the request of the Corporation, the Executive will submit to the Corporation a
full written report thereof regardless of whether the request for a written
report is made after the termination of this Agreement. The Executive agrees
that during the term of this Agreement and thereafter, upon the request of the
Corporation and at its expense, he will execute and deliver any and all
applications, assignments and other instruments that the Corporation deems
necessary or advisable to transfer to and vest in the Corporation the
Executive’s entire right, title and interest in and to all such ideas,
inventions, trademarks or other developments and to permit and enable the
Corporation to apply for and obtain patents or copyright or trademark
registrations for any such patentable or copyrightable or trademarkable ideas,
inventions, trademarks and other developments, throughout the world. To the
extent applicable law provides that any such idea, invention, trademark or other
development belongs to the Executive rather than the Corporation, the Executive
hereby grants to the Corporation a royalty-free, non-exclusive, worldwide
perpetual license to use the idea, invention, trademark or other development for
no added consideration other than that given in connection with this Agreement.
12.    Documents.
In addition to the obligations under Sections 9, 10, and 11, the Executive will
execute any documents relating to the subject of those Sections as required
generally by the Corporation of its executive officers and such documents
already executed or executed after the Effective Date will thereby become part
of this Agreement. In the case of any inconsistency between such documents and
this Agreement, the broader provisions will prevail.
13.    Notices.
All notices and other communications given pursuant to this Agreement must be in
writing and will be deemed given only when (a) delivered by hand, (b)
transmitted by email, facsimile, pdf or other form of electronic transmission
(provided that a copy is sent at approximately the same time by first class
mail), or (c) received by the addressee, if sent by registered or certified
mail, return receipt requested, or by Express Mail, Federal Express or other
overnight delivery service, to the appropriate party at the address given below
for such party (or to such other address designated by the party in writing and
delivered to the other party pursuant to this Section 13).


If to the Corporation:
Corporate Secretary
Integer Holdings Corporation
10000 Wehrle Drive
Clarence, New York 14031
Facsimile: 716-759-5672
Email: timothy.mcevoy@integer.net
With a copy to:
Hodgson Russ LLP
Attention: John J. Zak
The Guaranty Building
140 Pearl Street, Suite 100
Buffalo, NY 14202
Facsimile: 716-819-4690
Email: jzak@hodgsonruss.com
If to the Executive:
To the address then currently on file with the Corporation.
14.    Equitable Relief.
The Executive acknowledges that the Corporation will suffer damages incapable of
ascertainment in the event that any of the provisions of Section 9, 10, or 11 of
this Agreement are breached and that the Corporation will be irreparably damaged
in the event that the provisions of Section 9, 10, or 11 are not enforced.
Therefore, should any dispute arise with respect to the breach or threatened
breach of Section 9, 10, or 11 of this Agreement, the Executive agrees and
consents that in addition to any and all other remedies available to the
Corporation, an injunction or restraining order or other equitable relief may be
issued or ordered by a court of competent jurisdiction restraining any breach or
threatened breach of Section 9, 10, or 11 of this Agreement. The Executive
agrees not to urge in any such action that an adequate remedy exists at law. The
Executive consents to jurisdiction in New York and venue in Erie County for
purposes of all claims arising under this Agreement.
15.    Survival.
For the limited purpose of making payments under this Agreement, and not, for
example, for purposes of extending the periods referenced in Section 10, this
Agreement will not terminate until all payments under the Agreement have been
made. Sections 9, 10, 11, and 14 shall remain in full force and effect following
the termination of the Term or this Agreement.
16.    Non-Duplication of Severance Benefits.
It is intended that the severance benefits provided under Sections 7 and 8 of
this Agreement be the only severance benefits to which the Executive may become
entitled to in the event of his Termination of Employment during the Term. To
the extent the Executive is or may become covered by any other severance plan,
program, or arrangement maintained by the Corporation during the Term, the
Executive waives any and all rights he may have to severance benefits under such
plan, program or arrangement for the period of the Term.
17.    Parachute Payments.
(a)    If any payment or benefit Executive would receive from the Corporation or
otherwise (“Payment”) would (i) constitute a “parachute payment” within the
meaning of Section 280G of the Code, and (ii) but for this sentence, be subject
to the excise tax imposed by Section 4999 of the Code (the “Excise Tax”), then
such Payment shall be reduced to the Reduced Amount. The “Reduced Amount” shall
be either (x) the largest portion of the Payment that would result in no portion
of the Payment being subject to the Excise Tax or (y) the largest portion, up to
and including the total, of the Payment, whichever amount, after taking into
account all applicable federal, state and local employment taxes, income taxes,
and the Excise Tax (all computed at the highest applicable marginal rate),
results in Executive’s receipt, on an after-tax basis, of the greater amount of
the Payment notwithstanding that all or some portion of the Payment may be
subject to the Excise Tax. If a reduction in payments or benefits constituting
“parachute payments” is necessary so that the Payment equals the Reduced Amount,
reduction shall occur in the following order: reduction of cash payments;
cancellation of accelerated vesting of stock awards; reduction of employee
benefits. In the event that acceleration of vesting of stock award compensation
is to be reduced, such acceleration of vesting shall be cancelled in the reverse
order of the date of grant of Executive’s stock awards.    
(b)    The Corporation shall appoint a nationally recognized accounting firm to
make the determinations required hereunder and perform the foregoing
calculations. The Corporation shall bear all expenses with respect to the
determinations by such accounting firm required to be made hereunder. The
accounting firm engaged to make the determinations hereunder shall provide its
calculations, together with detailed supporting documentation, to the
Corporation and Executive within fifteen (15) calendar days after the date on
which right to a Payment is triggered (if requested at that time by the
Corporation or Executive). Any good faith determinations of the accounting firm
made hereunder shall be final, binding and conclusive upon the Corporation and
Executive.
18.    Public Announcements.
The Executive shall consult with the Corporation before issuing any press
release or otherwise making any public statement with respect to the
Corporation, this Agreement or the transactions contemplated, and the Executive
shall not issue any such press release or make any such public statement without
prior written approval of the Corporation, except as may be required by
applicable law, rule or regulation or any self-regulatory agency requirements,
in which event the Corporation shall have the right to review and comment upon
any such press release or public statement prior to its issuance.
19.    Arbitration.
Any dispute, controversy or claim arising out of or relating to this Agreement
or breach thereof or otherwise related to the Executive’s employment or
termination of employment (including, without limitation, any statutory claims,
including claims of unlawful employment discrimination whether based on age or
otherwise, as well as common law claims) will, to the fullest extent permitted
by law, be determined and settled by arbitration to be held in Erie County, New
York, pursuant to the commercial rules of the American Arbitration Association
or any successor organization. Any award rendered by the arbitrator will be
final, conclusive and binding on the parties, but judgment upon the award
rendered by the arbitrator may be entered in any court of competent
jurisdiction. This Section 19 will be specifically enforceable. Notwithstanding
the foregoing, this Section 19 will not preclude either party from pursuing a
court action for the sole purpose of obtaining a temporary restraining order or
a preliminary injunction in circumstances in which such relief is appropriate;
provided that any other relief will be pursued through an arbitration proceeding
pursuant to this Section 19. The Corporation agrees to pay, to the full extent
permitted by law, all legal fees and expenses the Executive reasonably incurs,
including the costs and expenses of any arbitration proceeding, as a result of
any successful contest by the Executive or unsuccessful contest by the
Corporation of the validity or enforceability of, or liability under, any
provision of this Agreement or any guarantee of performance thereof (including
as a result of any contest by the Executive about the amount of any payment).
These payments shall be made in accordance with the rules set forth in Section
24.
20.    Successors.
This Agreement is personal to the Executive and shall not be assignable by the
Executive otherwise than by will or the laws of descent and distribution. This
Agreement binding upon and shall inure to the benefit of and be enforceable by
the Executive’s legal representatives, successors and assigns of the parties
hereto (provided, however, that the Executive does not have the right to assign
this Agreement in view of its personal nature).
This Agreement shall inure to the benefit of and be binding upon the Corporation
and its successors and assigns.
The Corporation will require any successor (whether direct or indirect, by
purchase, merger, consolidation or otherwise) to all or substantially all of the
business or assets of the Corporation to assume expressly and agree to perform
this Agreement in the same manner and to the same extent that the Corporation
would be required to perform it if no such succession had taken place. As used
in this Agreement, “Corporation” shall mean the Corporation and any successor to
its business or assets which assumes and agrees to perform this Agreement by
operation of law, or otherwise.
21.    Indemnification.
The Corporation shall, to the maximum extent permitted by law, indemnify and
hold Executive harmless for any acts or decisions made by Executive if Executive
acted in good faith and in a manner Executive reasonably believed to be in or
not opposed to the best interests of the Corporation, and, with respect to any
criminal action or proceeding, had no reasonable cause to believe his conduct
was unlawful.
22.    Severability.
Any term or provision of this Agreement that is invalid or unenforceable in any
situation in any jurisdiction shall not affect the validity or enforceability of
the remaining terms and provisions hereof or the validity or enforceability of
the offending term or provision in any other situation or in any other
jurisdiction. If the final judgment of a court of competent jurisdiction
declares that any term or provision hereof is invalid or unenforceable, the
parties hereto agree that the court making such determination shall have the
power to limit the term or provision, to delete specific words or phrases, or to
replace any invalid or unenforceable term or provision with a term or provision
that is valid and enforceable and that comes closest to expressing the intention
of the invalid or unenforceable term or provision, and this Agreement shall be
enforceable as so modified. In the event such court does not exercise the power
granted to it in the prior sentence, the parties hereto agree to replace such
invalid or unenforceable term or provision with a valid and enforceable term or
provision that will achieve, to the extent possible, the economic, business and
other purposes of such invalid or unenforceable term.
23.    Miscellaneous.
(a)    This Agreement is governed by the internal domestic laws of the State of
New York without reference to conflict of laws principles. All headings and
subheadings are for convenience only and are not of substantive effect. Except
as otherwise specifically provided for herein, this Agreement constitutes the
entire agreement between the parties with respect to the subject matter hereof
and supersedes all prior negotiations, understandings and writings (or any part
thereof) whether oral or written between the parties relating to the subject
matter hereof. Except as specifically referenced herein, no agreements or
representations, oral or otherwise, express or implied, with respect to the
subject matter hereof have been made by either party that are not expressly set
forth in this Agreement. No provision of this Agreement may be waived, modified
or amended, orally or by any course of conduct, unless such waiver, modification
or amendment is set forth in a written agreement duly executed by both of the
parties.
(b)    The Corporation’s obligation to make the payments provided for in this
Agreement and otherwise to perform its obligations, except as specifically
provided otherwise in this Agreement, shall not be affected by any set-off,
counterclaim, recoupment, defense or other claim, right or action the
Corporation may have against the Executive or others. The amounts payable to the
Executive will not be subject to any requirement of mitigation, nor, except as
specifically provided otherwise in this Agreement, will they be offset or
otherwise reduced by reason of the Executive’s receipt of compensation from any
source other than the Corporation. In no event shall the Executive be obligated
to seek other employment or take any other action by way of mitigation of the
amounts payable to the Executive.
24.    Section 409A Compliance.
Notwithstanding anything to the contrary in this Agreement, if an amount
hereunder is subject to, and not exempt from, Section 409A of the Internal
Revenue Code of 1986, as amended (“Section 409A”), and the Executive is a
Specified Employee on the date of Executive’s separation from service, the
Executive will not receive a payment due to separation from service before the
date that is six months after the date of Executive’s separation from service,
or, if earlier, the Executive’s death after separation from service. In the
event a payment must be deferred, the first payment will include an amount equal
to the sum of the payments that would have been paid to the Executive but for
the payment deferral mandated pursuant to Section 409A(a)(2)(B)(i) of the Code
on the first day of the month following the mandated deferral period. In no
event will the mandatory deferral period extend beyond a death after separation
from service.
Any reimbursement of expenses or in-kind benefits provided under this Agreement
subject to, and not exempt from, Section 409A shall be subject to the following
additional rules:  (i) any reimbursement of eligible expenses shall be paid as
they are incurred (but not prior to the end of the six-month delay period set
forth above, if applicable) and shall always be paid on or before the last day
of the Executive’s taxable year following the taxable year in which the expenses
were incurred; provided that the Executive first provides documentation of such
expenses in reasonable detail not later than sixty (60) days following the end
of the calendar year in which the eligible expenses were incurred; (ii) the
amount of expenses eligible for reimbursement, or in-kind benefits provided,
during any calendar year shall not affect the amount of expenses eligible for
reimbursement, or in-kind benefits to be provided, during any other calendar
year; and (iii) the right to reimbursement or in-kind benefits shall not be
subject to liquidation or exchange for another benefit.
It is intended that all payments under this Agreement be exempt from or comply
with Section 409A so as not to subject the Executive to payment of interest or
any additional tax under Section 409A. All terms of this Agreement that are
undefined or ambiguous must be interpreted in a manner that is consistent with
Section 409A if necessary to comply with Section 409A. This Agreement will be
construed and administered to preserve the exemption from Section 409A of
payments that qualify as short-term deferrals pursuant to Treas. Reg.
§1.409A-1(b)(4) or that qualify for the two-times compensation separation pay
exemption of Treas. Reg. §1.409A-1(b)(9)(iii). In furtherance thereof, if
payment or provision of any amount or benefit hereunder that is subject to
Section 409A at the time specified herein would subject such amount or benefit
to any additional tax under Section 409A, the payment or provision of such
amount or benefit will be postponed to the earliest commencement date on which
the payment or provision of such amount or benefit could be made without
incurring such additional tax. In addition, to the extent that any regulations
or other guidance issued under Section 409A (after application of the previous
provisions of this Section 24) would result in the Executive’s being subject to
the payment of interest or any additional tax under Section 409A of the Code,
the parties agree, to the extent reasonably possible, to amend this Agreement in
order to avoid the imposition of any such interest or additional tax under
Section 409A, which amendment shall have the minimum economic effect necessary
and be reasonably determined in good faith by the Corporation and the Executive.
Executive acknowledges and agrees that the Corporation has made no
representation to Executive as to the tax treatment of the compensation and
benefits provided pursuant to this Agreement and that Executive is solely
responsible for all taxes due with respect to such compensation and benefits.
25.    Attorney Review.
Executive acknowledges that he first received a proposed draft of this Agreement
on the 12th of July, 2017, and has had an opportunity to consult an attorney
before signing it. Executive acknowledges that in signing this Agreement, he has
relied only on the promises written in this Agreement and not on any other
promise made by the Corporation or any related company. Executive shall be
reimbursed by the Corporation for reasonable attorney’s fees and expenses
incurred in the preparation and negotiation of the terms of this Agreement in an
amount not to exceed $10,000.
26.    Multiple Counterparts.
This Agreement may be executed in one or more counterparts, each of which shall
be deemed an original, but all of which together shall constitute one and the
same instrument. Any party may execute this Agreement by facsimile signature and
the other party shall be entitled to rely on such facsimile signature as
evidence that this Agreement has been duly executed by such party. Any party
executing this Agreement by facsimile signature shall immediately forward to the
other party an original page by overnight mail.


[THE SIGNATURE PAGE FOLLOWS}



IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the date set forth above.
 
EXECUTIVE
 
 
 
/s/ Joseph W. Dziedzic
 
 
 
Joseph W. Dziedzic
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
INTEGER HOLDINGS CORPORATION
 
 
By:
/s/ Bill R. Sanford
 
 
 
Title: Chairman of the Board
 
 



APPENDIX A
Joseph W. Dziedzic Employment Agreement
-----------------------------------
Integer Holdings Corporation Incentive and Equity-Based Awards
In Effect as of July 16, 2017
----------------------------------------------------
1.    Short-term Incentive Plan (STIC)
Will be provided under the Integer Holdings Corporation Executive Short Term
Incentive Compensation Plan or its successor. 2017 and 2018 target equals 100%
of base salary at target to a maximum of 150% of base salary. The 2017 STIC
opportunity will be pro-rated corresponding to the Effective Date.
2.    Long-term Incentive Program (LTI)
Will be provided under the Integer Holdings Corporation Long-Term Incentive Plan
or its successor. 2017 and 2018 target equals 390% of base salary at target,
with an opportunity to achieve 480% of base salary at maximum performance. The
2017 LTI opportunity will be pro-rated corresponding to the Effective Date.




1